       Case 3:20-mj-00290-SCC Document 18 Filed 02/26/20 Page 1 of 55



                         United States District Court
                      District of Puerto Rico (San Juan)
            CRIMINAL DOCKET FOR CASE #: 3:20−mj−00290−SCC−2

Case title: USA v. Irizarry et al                        Date Filed: 02/21/2020

Assigned to: US Magistrate Judge
Silvia Carreno−Coll

Defendant (2)
Nathalia Gomez−Irizarry             represented by Jose L. Novas−Debien
                                                   PMB 382
                                                   400 Calaf St.
                                                   San Juan, PR 00918
                                                   787−754−8300/787−640−2174
                                                   Fax: 787−766−3221
                                                   Email: jnovas1@gmail.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained

Pending Counts                                   Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:1956 Conspiracy to Commit
Money Laundering, 18:1343 and
1346 Honest Services Wire
Fraud; 18:1349 Conspiracy to
Commit Bank Fraud; 18:1344
Bank Fraud; 18:371 Conspiracy
to Commit Aggravated Identity
Theft; 18:1028A Aggravated


                                                                                  1
       Case 3:20-mj-00290-SCC Document 18 Filed 02/26/20 Page 2 of 55


Identity Theft



Interested Party
U.S. Probation Officer



Plaintiff
USA                                       represented by Jose A. Contreras
                                                         United States Attorneys Office
                                                         District of Puerto Rico
                                                         Torre Chardon Suite 1201
                                                         350 Chardon Ave
                                                         San Juan, PR 00918
                                                         787−766−5656
                                                         Fax: 787−772−4012
                                                         Email: jose.a.contreras@usdoj.gov
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: AUSA Designation

                                                         Mark Irish
                                                         USDOJ Criminal Division
                                                         Money Laundering & Asset Recovery
                                                         Section
                                                         1400 New York Ave.
                                                         Rm. 10400
                                                         Washington, DC 20530
                                                         202−353−8891
                                                         Fax: 202−514−5522
                                                         Email: mark.irish2@usdoj.gov
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: AUSA Designation

                                                         Myriam Y. Fernandez−Gonzalez
                                                         United States Attorneys Office
                                                         District of Puerto Rico
                                                         Torre Chardon Suite 1201
                                                         350 Chardon Ave
                                                         San Juan, PR 00918
                                                         787−282−1905
                                                         Fax: 787−766−6222
                                                         Email: myriam.y.fernandez@usdoj.gov
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: AUSA Designation

 Date Filed        #   Page Docket Text



                                                                                               2
     Case 3:20-mj-00290-SCC Document 18 Filed 02/26/20 Page 3 of 55



02/21/2020   1     5 Rule 5(c)(3) Documents Received as to Jose Ismael Irizarry (1), Nathalia
                     Gomez−Irizarry (2). (Attachments: # 1 Indictment)(rom) (Entered: 02/21/2020)
02/21/2020        42 Arrest of Jose Ismael Irizarry (1), Nathalia Gomez−Irizarry (2). (bgl) (Entered:
                     02/21/2020)
02/21/2020   3    43 NOTICE OF ATTORNEY APPEARANCE: Jose L. Novas−Debien appearing
                     for Nathalia Gomez−Irizarry (2). (bgl) (Entered: 02/21/2020)
02/21/2020   4    44 Minute Entry for proceedings held before US Magistrate Judge Silvia
                     Carreno−Coll: Initial Appearance and Detention in Rule 5(c)(3) Proceedings as
                     to Jose Ismael Irizarry (1), Nathalia Gomez−Irizarry (2) held on 2/21/2020.
                     Present: AUSA Pedro Casablanca, Atty. Jose Novas, USPO Elisa Abruna. The
                     defendants were under custody, present in court and did not require a Court
                     Interpreter. The defendants were provided with a copy of the Indictment filed in
                     the Middle District of Florida Tampa Division and advised as to the charges,
                     the maximum penalties applicable, and their rights. Defendants informed that
                     they will be retaining the services of Atty. Jose Novas−Debien. A Foster
                     Hearing will be set. As to detention, defense counsel requested conditions of
                     release. Government moved for detention as to defendant #1, but did not object
                     as to defendant #2. After conferring with the parties at sidebar, the Court set
                     bail as to both defendants in the amount of $10,000 secured and $10,000
                     unsecured each, employment, plus standard conditions of release. As to
                     defendant #1, order of release to include a curfew to be arranged by USPO and
                     mental health evaluation and treatment. Defendants will be released directly
                     from the Courthouse. Identity, Removal and Foster Hearing is set for
                     2/26/2020 at 9:30 AM in Courtroom 8 before US Magistrate Judge Silvia
                     Carreno−Coll. (Court Reporter DCR/ Courtroom 8.) Hearing held at 11:18.
                     Hearing ended at 11:30. (bgl) (Entered: 02/24/2020)
02/21/2020   7    46 ORDER Setting Conditions of Release as to Nathalia Gomez−Irizarry (2)
                     $10,000 Secured and $10,000 Unsecured. Signed by US Magistrate Judge
                     Silvia Carreno−Coll on 2/21/2020.(rom) (Entered: 02/24/2020)
02/21/2020    8       *RESTRICTED* Appearance Bond Entered as to Nathalia Gomez−Irizarry (2)
                      in amount of $ 10,000 Secured and $10,000 Unsecured. Receipt #
                      PRX100069859. (Attachments: # 1 Bond information) (rom) (Entered:
                      02/24/2020)
02/25/2020    9   49 NOTICE OF ATTORNEY APPEARANCE: Jose A. Contreras appearing for
                     USA. (Contreras, Jose) (Entered: 02/25/2020)
02/26/2020   13   51 Acknowledgment of Joint Representation by Nathalia Gomez−Irizarry (2).
                     (ram) (Entered: 03/04/2020)
02/26/2020   15   53 WAIVER of Rule 5 Hearings by Nathalia Gomez−Irizarry (2). (ram) (Entered:
                     03/04/2020)
02/26/2020   16   54 Minute Entry for proceedings held before US Magistrate Judge Silvia
                     Carreno−Coll: Foster, Identity and Removal Hearing as to Jose Ismael Irizarry
                     (1), Nathalia Gomez−Irizarry (2) held on 2/26/2020. Present were AUSA David
                     Henek and Jose Novas−Debien. The defendants were on bond, present in court
                     and assisted by the Court Interpreter. The Court found defendants alert and
                     competent to understand the proceedings. The Court advised the defendants as
                     to any possible conflict that may arise in the future. After having been


                                                                                                        3
     Case 3:20-mj-00290-SCC Document 18 Filed 02/26/20 Page 4 of 55



                   admonished by the Court, both defendants agreed to be represented by the same
                   counsel. Acknowledgment of Joint Representation Admonishment were signed
                   by defendants and counsel. The same were approved by the Court. The Court
                   found no probable conflict of interest at this time. Waiver forms of identity
                   hearing were filed. Waiver accepted and made part of the record. The Court
                   made a finding that the defendants are the individuals who are being sought in
                   the Middle District of Florida Tampa Division. The Government informed that
                   an Arraignment has been scheduled in the prosecuting district and requested
                   that the defendants be present. The Court noted the statement and granted the
                   request. The defendants shall remain under the same conditions of release and
                   must appear at the Arraignment scheduled for 3/9/2020 at 11:00 AM in the
                   Middle District of Florida Tampa Division. (Court Reporter DCR / Courtroom
                   8.) Hearing set for 09:30. Hearing held at 10:34. Hearing ended at 10:43.
                   Interpreter Felix Toledo. (ram) (Entered: 03/04/2020)
02/27/2020   10    NOTICE OF ATTORNEY APPEARANCE: Mark Irish appearing for USA.
                   (Irish, Mark) (Entered: 02/27/2020)
02/28/2020   11    NOTICE Of Lis Pendens by Jose Ismael Irizarry, Nathalia Gomez−Irizarry
                   (Irish, Mark) (Entered: 02/28/2020)




                                                                                                    4
Case
 Case3:20-mj-00290-SCC
      3:20-mj-00290-SCC Document
                         Document18
                                  1 Filed 02/21/20
                                          02/26/20 Page 1
                                                        5 of 2
                                                             55




                                                                  5
Case
 Case3:20-mj-00290-SCC
      3:20-mj-00290-SCC Document
                         Document18
                                  1 Filed 02/21/20
                                          02/26/20 Page 2
                                                        6 of 2
                                                             55




                                                                  6
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 71 of
                                                           of 55
                                                              35




                                                                   7
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 82 of
                                                           of 55
                                                              35




                                                                   8
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 93 of
                                                           of 55
                                                              35




                                                                   9
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page10
                                                          4 of
                                                            of 35
                                                               55




                                                                    10
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page11
                                                          5 of
                                                            of 35
                                                               55




                                                                    11
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page12
                                                          6 of
                                                            of 35
                                                               55




                                                                    12
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page13
                                                          7 of
                                                            of 35
                                                               55




                                                                    13
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page14
                                                          8 of
                                                            of 35
                                                               55




                                                                    14
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 18
                                1-1 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                     Page15
                                                          9 of
                                                            of 35
                                                               55




                                                                    15
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 16
                                                        10 of
                                                           of 55
                                                              35




                                                                   16
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 17
                                                        11 of
                                                           of 55
                                                              35




                                                                   17
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 18
                                                        12 of
                                                           of 55
                                                              35




                                                                   18
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 19
                                                        13 of
                                                           of 55
                                                              35




                                                                   19
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 20
                                                        14 of
                                                           of 55
                                                              35




                                                                   20
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 21
                                                        15 of
                                                           of 55
                                                              35




                                                                   21
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 22
                                                        16 of
                                                           of 55
                                                              35




                                                                   22
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 23
                                                        17 of
                                                           of 55
                                                              35




                                                                   23
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 24
                                                        18 of
                                                           of 55
                                                              35




                                                                   24
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 25
                                                        19 of
                                                           of 55
                                                              35




                                                                   25
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 26
                                                        20 of
                                                           of 55
                                                              35




                                                                   26
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 27
                                                        21 of
                                                           of 55
                                                              35




                                                                   27
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 28
                                                        22 of
                                                           of 55
                                                              35




                                                                   28
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 29
                                                        23 of
                                                           of 55
                                                              35




                                                                   29
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 30
                                                        24 of
                                                           of 55
                                                              35




                                                                   30
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 31
                                                        25 of
                                                           of 55
                                                              35




                                                                   31
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 32
                                                        26 of
                                                           of 55
                                                              35




                                                                   32
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 33
                                                        27 of
                                                           of 55
                                                              35




                                                                   33
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 34
                                                        28 of
                                                           of 55
                                                              35




                                                                   34
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 35
                                                        29 of
                                                           of 55
                                                              35




                                                                   35
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 36
                                                        30 of
                                                           of 55
                                                              35




                                                                   36
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 37
                                                        31 of
                                                           of 55
                                                              35




                                                                   37
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 38
                                                        32 of
                                                           of 55
                                                              35




                                                                   38
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 39
                                                        33 of
                                                           of 55
                                                              35




                                                                   39
Case
Case 3:20-mj-00290-SCC
     3:20-mj-00290-SCC Document
                       Document 1-1
                                18 Filed
                                    Filed 02/26/20
                                          02/21/20 Page
                                                   Page 40
                                                        34 of
                                                           of 55
                                                              35




                                                                   40
     Case
     Case 3:20-mj-00290-SCC
          3:20-mj-00290-SCC Document
                            Document 1-1
                                     18 Filed
                                         Filed 02/26/20
                                               02/21/20 Page
                                                        Page 41
                                                             35 of
                                                                of 55
                                                                   35
41
    Case
     Case3:20-mj-290
           3:20-mj-00290-SCC
                       NEF for Docket
                               Document
                                      Entry
                                          18 Filed
                                              Filed02/26/20
                                                    02/21/2020
                                                             PagePage
                                                                  42 of155
                                                                         of 1


MIME−Version:1.0
From:prd_docketing@prd.uscourts.gov
To:prd_docketing@prd.uscourts.gov
Bcc:
−−Case Participants: Myriam Y. Fernandez−Gonzalez (caseview.ecf@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, myriam.y.fernandez@usdoj.gov,
victor.a.rodriguez@usdoj.gov), US Magistrate Judge Silvia Carreno−Coll
(prd_scc@prd.uscourts.gov)
−−Non Case Participants: PRP Court Services (prd_pretrial@prd.uscourts.gov), USM
Operations (usms.prdpriserv@usdoj.gov, waldemar.lorenzo@usdoj.gov)
−−No Notice Sent:

Message−Id:6885969@prd.uscourts.gov
Subject:Activity in Case 3:20−mj−00290−SCC USA v. Irizarry et al Arrest
Content−Type: text/html

                                      United States District Court

                                         District of Puerto Rico

Notice of Electronic Filing


The following transaction was entered on 2/21/2020 at 4:44 PM AST and filed on 2/21/2020

Case Name:       USA v. Irizarry et al
Case Number:     3:20−mj−00290−SCC
Filer:
Document Number: No document attached
Docket Text:
Arrest of Jose Ismael Irizarry (1), Nathalia Gomez−Irizarry (2). (bgl)


3:20−mj−00290−SCC−1 Notice has been electronically mailed to:

Myriam Y. Fernandez−Gonzalez &nbsp &nbsp myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

3:20−mj−00290−SCC−1 Notice has been delivered by other means to:

3:20−mj−00290−SCC−2 Notice has been electronically mailed to:

Myriam Y. Fernandez−Gonzalez &nbsp &nbsp myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

3:20−mj−00290−SCC−2 Notice has been delivered by other means to:




                                                                                                 42
Case
 Case3:20-mj-00290-SCC
       3:20-mj-00290-SCCDocument
                         Document183 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                    Page43
                                                         1 of
                                                           of155




                                                                   43
   Case
     Case
        3:20-mj-290
           3:20-mj-00290-SCC
                      NEF for Docket
                               Document
                                     Entry184 Filed
                                               Filed02/26/20
                                                     02/21/2020
                                                             PagePage
                                                                 44 of 155of 2


MIME−Version:1.0
From:prd_docketing@prd.uscourts.gov
To:prd_docketing@prd.uscourts.gov
Bcc:
−−Case Participants: Myriam Y. Fernandez−Gonzalez (caseview.ecf@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, myriam.y.fernandez@usdoj.gov,
victor.a.rodriguez@usdoj.gov), Jose L. Novas−Debien (jnovas1@gmail.com), US Magistrate
Judge Silvia Carreno−Coll (prd_scc@prd.uscourts.gov)
−−Non Case Participants: PRP Court Services (prd_pretrial@prd.uscourts.gov), USM
Operations (usms.prdpriserv@usdoj.gov, waldemar.lorenzo@usdoj.gov)
−−No Notice Sent:

Message−Id:6886653@prd.uscourts.gov
Subject:Activity in Case 3:20−mj−00290−SCC USA v. Irizarry et al Initial Appearance − Rule
5(c)(3)
Content−Type: text/html

                                      United States District Court

                                        District of Puerto Rico

Notice of Electronic Filing


The following transaction was entered on 2/24/2020 at 9:50 AM AST and filed on 2/21/2020

Case Name:       USA v. Irizarry et al
Case Number:     3:20−mj−00290−SCC
Filer:
Document Number: 4(No document attached)
Docket Text:
 Minute Entry for proceedings held before US Magistrate Judge Silvia Carreno−Coll: Initial
Appearance and Detention in Rule 5(c)(3) Proceedings as to Jose Ismael Irizarry (1), Nathalia
Gomez−Irizarry (2) held on 2/21/2020. Present: AUSA Pedro Casablanca, Atty. Jose Novas,
USPO Elisa Abruna. The defendants were under custody, present in court and did not
require a Court Interpreter. The defendants were provided with a copy of the Indictment filed
in the Middle District of Florida Tampa Division and advised as to the charges, the maximum
penalties applicable, and their rights. Defendants informed that they will be retaining the
services of Atty. Jose Novas−Debien. A Foster Hearing will be set. As to detention, defense
counsel requested conditions of release. Government moved for detention as to defendant
#1, but did not object as to defendant #2. After conferring with the parties at sidebar, the
Court set bail as to both defendants in the amount of $10,000 secured and $10,000
unsecured each, employment, plus standard conditions of release. As to defendant #1, order
of release to include a curfew to be arranged by USPO and mental health evaluation and
treatment. Defendants will be released directly from the Courthouse. Identity, Removal and
Foster Hearing is set for 2/26/2020 at 9:30 AM in Courtroom 8 before US Magistrate Judge
Silvia Carreno−Coll. (Court Reporter DCR/ Courtroom 8.) Hearing held at 11:18. Hearing
ended at 11:30. (bgl)


3:20−mj−00290−SCC−1 Notice has been electronically mailed to:

Jose L. Novas−Debien      jnovas1@gmail.com


                                                                                            44
   Case
     Case
        3:20-mj-290
           3:20-mj-00290-SCC
                      NEF for Docket
                               Document
                                     Entry184 Filed
                                               Filed02/26/20
                                                     02/21/2020
                                                             PagePage
                                                                 45 of 255of 2


Myriam Y. Fernandez−Gonzalez myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

3:20−mj−00290−SCC−1 Notice has been delivered by other means to:

3:20−mj−00290−SCC−2 Notice has been electronically mailed to:

Jose L. Novas−Debien   jnovas1@gmail.com

Myriam Y. Fernandez−Gonzalez myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

3:20−mj−00290−SCC−2 Notice has been delivered by other means to:




                                                                                      45
Case
 Case3:20-mj-00290-SCC
       3:20-mj-00290-SCCDocument
                         Document187 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                    Page46
                                                         1 of
                                                           of355




                                                                   46
Case
 Case3:20-mj-00290-SCC
       3:20-mj-00290-SCCDocument
                         Document187 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                    Page47
                                                         2 of
                                                           of355




                                                                   47
Case
 Case3:20-mj-00290-SCC
       3:20-mj-00290-SCCDocument
                         Document187 Filed
                                     Filed02/26/20
                                           02/21/20 Page
                                                    Page48
                                                         3 of
                                                           of355




                                                                   48
                 Case
                  Case3:20-mj-00290-SCC
                        3:20-mj-00290-SCCDocument
                                          Document189 Filed
                                                      Filed02/26/20
                                                            02/25/20 Page
                                                                     Page49
                                                                          1 of
                                                                            of255



 AO 458 (Rev. 06/09) Appearance of Counsel




                    UNITED STATES DISTRICT COURT
                                    FOR THE        DISTRICT OF                  PUERTO RICO


    UNITED STATES OF AMERICA,
    Plaintiff,

      v.                                                    CASE NO. 20-mj-290 (SCC)

    IRIZARRY et al.,
    Defendant.


                                              APPEARANCE OF COUNSEL

 To: The Clerk of this court and all parties of record:

           I am admitted or otherwise authorized to practice in this court, and I appear in this case

as COUNSEL for the United States of America. Any previous Assistant U.S. Attorney who has

appeared in this case should be relieved.


 February 25, 2020                                        W. STEPHEN MULDROW
 Dated                                                    United States Attorney

                                                          S/ Jose A.Contreras
                                                          Jose A. Contreras
                                                          Assistant U.S. Attorney
                                                          U.S.D.C. G00612
                                                          Torre Chardon
                                                          350 Avenida Carlos Chardon, Suite 1201
                                                          San Juan, Puerto Rico 00918-2142
                                                          Tel: 787-766-5656
                                                          Jcontreras2@usdoj.gov




                                                                                                        49
          Case
           Case3:20-mj-00290-SCC
                 3:20-mj-00290-SCCDocument
                                   Document189 Filed
                                               Filed02/26/20
                                                     02/25/20 Page
                                                              Page50
                                                                   2 of
                                                                     of255




                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system.

      RESPECTFULLY SUBMITTED,

      In San Juan, Puerto Rico, this 25TH day of February 2020.


                                                  S/Jose A. Contreras
                                                  Jose A. Contreras
                                                  U.S.D.C. G00612




                                                                                                      50
Case
 Case3:20-mj-00290-SCC
      3:20-mj-00290-SCC Document
                         Document18
                                  13 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page51
                                                           1 of 2
                                                                55




                                                                     51
Case
 Case3:20-mj-00290-SCC
      3:20-mj-00290-SCC Document
                         Document18
                                  13 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page52
                                                           2 of 2
                                                                55




                                                                     52
Case
 Case3:20-mj-00290-SCC
      3:20-mj-00290-SCC Document
                         Document18
                                  15 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page53
                                                           1 of 1
                                                                55




                                                                     53
  Case
    Case
       3:20-mj-290
          3:20-mj-00290-SCC
                     NEF for Docket
                              Document
                                    Entry18
                                          16 Filed
                                               Filed
                                                   02/26/20
                                                     02/26/2020
                                                             Page Page
                                                                  54 of 55
                                                                        1 of 2


MIME−Version:1.0
From:prd_docketing@prd.uscourts.gov
To:prd_docketing@prd.uscourts.gov
Bcc:
−−Case Participants: Mark Irish (mark.irish2@usdoj.gov), Myriam Y. Fernandez−Gonzalez
(caseview.ecf@usdoj.gov, irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov,
myriam.y.fernandez@usdoj.gov, victor.a.rodriguez@usdoj.gov), Jose A. Contreras
(caseview.ecf@usdoj.gov, eleanith.ramos@usdoj.gov, jose.a.contreras@usdoj.gov), Jose L.
Novas−Debien (jnovas1@gmail.com), US Magistrate Judge Silvia Carreno−Coll (Mag)
(prd_scc@prd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:6899586@prd.uscourts.gov
Subject:Activity in Case 3:20−mj−00290−SCC USA v. Irizarry et al Foster Hearing
Content−Type: text/html

                                      United States District Court

                                         District of Puerto Rico

Notice of Electronic Filing


The following transaction was entered on 3/4/2020 at 12:28 PM AST and filed on 2/26/2020

Case Name:       USA v. Irizarry et al
Case Number:     3:20−mj−00290−SCC
Filer:
Document Number: 16(No document attached)
Docket Text:
 Minute Entry for proceedings held before US Magistrate Judge Silvia Carreno−Coll: Foster,
Identity and Removal Hearing as to Jose Ismael Irizarry (1), Nathalia Gomez−Irizarry (2) held
on 2/26/2020. Present were AUSA David Henek and Jose Novas−Debien. The defendants
were on bond, present in court and assisted by the Court Interpreter. The Court found
defendants alert and competent to understand the proceedings. The Court advised the
defendants as to any possible conflict that may arise in the future. After having been
admonished by the Court, both defendants agreed to be represented by the same counsel.
Acknowledgment of Joint Representation Admonishment were signed by defendants and
counsel. The same were approved by the Court. The Court found no probable conflict of
interest at this time. Waiver forms of identity hearing were filed. Waiver accepted and made
part of the record. The Court made a finding that the defendants are the individuals who are
being sought in the Middle District of Florida Tampa Division. The Government informed that
an Arraignment has been scheduled in the prosecuting district and requested that the
defendants be present. The Court noted the statement and granted the request. The
defendants shall remain under the same conditions of release and must appear at the
Arraignment scheduled for 3/9/2020 at 11:00 AM in the Middle District of Florida Tampa
Division. (Court Reporter DCR / Courtroom 8.) Hearing set for 09:30. Hearing held at 10:34.
Hearing ended at 10:43. Interpreter Felix Toledo. (ram)


3:20−mj−00290−SCC−1 Notice has been electronically mailed to:

Mark Irish   mark.irish2@usdoj.gov

                                                                                            54
  Case
    Case
       3:20-mj-290
          3:20-mj-00290-SCC
                     NEF for Docket
                              Document
                                    Entry18
                                          16 Filed
                                               Filed
                                                   02/26/20
                                                     02/26/2020
                                                             Page Page
                                                                  55 of 55
                                                                        2 of 2



Jose L. Novas−Debien    jnovas1@gmail.com

Myriam Y. Fernandez−Gonzalez myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

Jose A. Contreras   jose.a.contreras@usdoj.gov, CaseView.ECF@usdoj.gov, eleanith.ramos@usdoj.gov

3:20−mj−00290−SCC−1 Notice has been delivered by other means to:

3:20−mj−00290−SCC−2 Notice has been electronically mailed to:

Mark Irish   mark.irish2@usdoj.gov

Jose L. Novas−Debien    jnovas1@gmail.com

Myriam Y. Fernandez−Gonzalez myriam.y.fernandez@usdoj.gov, CaseView.ECF@usdoj.gov,
irma.y.pereira@usdoj.gov, karina.l.montalvo@usdoj.gov, victor.a.rodriguez@usdoj.gov

Jose A. Contreras   jose.a.contreras@usdoj.gov, CaseView.ECF@usdoj.gov, eleanith.ramos@usdoj.gov

3:20−mj−00290−SCC−2 Notice has been delivered by other means to:




                                                                                                   55
